Citation Nr: 0100968	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-07 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.  

The veteran died on January [redacted], 1998.  The appellant 
is his surviving spouse.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in 
February 1998.  

The Board remanded this case in July 1999 for due process 
reasons so that additional evidence could be considered by 
the RO.  



REMAND

The Board notes significantly that, during the course of this 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

On remand, additional development should be undertaken, in 
accordance with the new provisions, to assist the appellant 
with her claims.  In this regard, the Board notes that the 
original VA claims file was lost and that the present claims 
file has been rebuilt.  This new file now does not include 
the appellant's initial claim, the RO decision from which the 
appeal arises, the appellant's Notice of Disagreement (NOD), 
or the initial Statement of the Case (SOC).  

Furthermore, specific medical evidence noted in Supplemental 
Statements of the Case (SSOC) is no longer on file.  Noted in 
this regard are statements from Drs. Vasser and Haswell and a 
reportedly voluminous report from the Fallston General 
Hospital.  Additionally, the claims file lacks a copy of the 
transcript of the appellant's June 1998 RO hearing as well as 
any document pertaining to the veteran's period of service or 
subsequently received claims for benefits filed during the 
veteran's lifetime.  

In an effort to most accurately reconstruct the claims file 
in preparation for appellate review, the RO should take all 
indicated efforts to procure copies of all pertinent records 
that may be in VA possession.  

The RO should also contact the appellant and attempt to 
obtain any additional evidence that may support her claims.  
Specifically noted in this regard are records of medical 
treatment by any medical professional who may have treated 
the veteran for symptoms of pneumonia, the condition that led 
to his death, as well as any statements from medical 
professionals that may serve to link the cause of the 
veteran's death to his period of service.  The appellant 
should also be asked to identify any other health care 
providers who may have treated the veteran since service.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Towards the goal of reconstructing 
the claims file, the RO should make 
another attempt to secure any copies of 
records that may be in VA possession that 
are pertinent to the appellant's claim.  
Specifically noted in this regard are any 
records from the veteran's period of 
service, records regarding claims for 
benefits filed during the veteran's 
lifetime, medical records involving 
treatment for the condition(s) that led 
to his death, records pertaining to the 
appellant's initial claim, the RO 
decision and RO hearing, as well as any 
other relevant records linking the cause 
of the veteran's death to his period of 
service.  

2.  The RO should take appropriate action 
to contact the appellant in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claims.  
The appellant should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated the veteran for symptoms of 
multiple pneumonia since service.  
Additionally, the appellant should be 
asked to identify any health care 
providers who may have treated the 
veteran since service. When the appellant 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
appellant also should be instructed to 
submit all competent evidence that 
supports her assertions that a service-
connected disability either caused or 
contributed materially in producing the 
veteran's death.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claims.  
The RO must ensure in this regard that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




